IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE              FILED
                            APRIL SESSION, 1998         December 1, 1998

                                                    Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk
STATE OF TENNESSEE,            )    C.C.A. NO. 03C01-9710-CC-00479
                               )
      Appellee,                )
                               )
                               )    BLOUNT COUNTY
VS.                            )
                               )    HON. D. KELLY THOMAS, JR.
KENNETH PAUL GODWIN,           )    JUDGE
                               )
      Appe llant.              )    (Direct Appeal-Sentence Credits)




FOR THE APPELLANT:                  FOR THE APPELLEE:

SHAWN G. GRAHAM                     JOHN KNOX WALKUP
Assistant Public Defender           Attorney General and Reporter
419 High Street
Maryville, TN 37804                 ELLEN H. POLLACK
                                    Assistant Attorney General
                                    425 Fifth Avenu e North
                                    Nashville, TN 37243

                                    MIKE FLYNN
                                    District Attorney General

                                    EDWARD P. BAILEY, JR.
                                    Assistant District Attorney
                                    363 Court Street
                                    Maryville, TN 37804



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                    OPINION


      On August 1, 1989 Appella nt, Kenn eth Pau l Godw in, pleade d guilty in the

Blount County C ircuit Court to robbery. As a Range I standard offender he was

sentenced to nine years probation to begin immediately. In 1990, Appellant

moved to Knox C ounty an d his prob ation wa s transferr ed to the K nox Co unty

Office of the Tennessee Department of Correction for purposes of supervision.

In 1991 , Appe llant was convicted, in Knox County of: one count of armed

robbery, two counts of aggravated kidnapping, one count of grand larceny, and

one count of larceny by trick. For these offenses in Knox County, Appellant was

placed into the Community Corrections Program in Knox County.                 In 1992

supervision of the Appellant’s probation for the Blount County conviction was

transferred from the Tennessee Department of Correction to the Com munity

Corrections Program in Knox C ounty. On November 4, 1996, following issuance

of a probation violation warrant, Appellant stipulated that he had in fact violated

his probation. On November 5, 1996, an order was entered in the Blount Coun ty

Circu it Court revoking appellant’s probation. Appellant was ordered to serve the

balance of his Blount County sentence.



      In this appeal, Appellan t claim s he sh ould re ceive ja il time cr edit on his

Blount Coun ty sentence for the time his probation on that sentence was

supervised by the Knox County Community Correction Program, and that the trial

court erred in refusin g to gra nt him such credit.    He claim s his Blou nt Cou nty

probation was converted to a community correction s sen tence and th at he is

entitled to senten ce cred its off the balance of his penitentiary time for the time he



                                          -2-
was supervised by the Knox County Community C orrection s Progra m. See,

Tenn . Code Ann. S ec. 40-3 6-106 (e )(4).



      The Blount County Criminal Court order dated March 13, 1992, transferring

probation supervis ion of the A ppellant fro m the T ennes see De partme nt of

Correction to the Community Correction Program in Knox County stated: “That

the defendant’s supervision shall be transferred to the Com munity Co rrections

Program in Knox County, Tennessee.” (Emphasis added). The language of the

order is clear. The order transferred the Appellant’s Blount County probation

supe rvision. It did not con vert his Blo unt Co unty prob ation to a c omm unity

corrections sentence. T he Appe llant may not rece ive jail credit, beyond that

which he already has, for his Blou nt Cou nty convic tion. Although supervised by

the Knox C ounty pro gram h e rema ined on probatio n for his Blo unt Co unty

sentence. He is not entitled to sentence credits for time spent on probation.

Young v. State, 539 S.W .2d 850 (Te nn. Crim. Ap p. 1976).



      Accord ingly, we affirm the judgm ent purs uant of the trial court.



                                 ____________________________________
                                 JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
CURWOOD WITT, JR., JUDGE

                                        -3-